405 Pa. 419 (1962)
Ahern
v.
McHenry, Appellant.
Supreme Court of Pennsylvania.
Argued November 22, 1961.
January 2, 1962.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN and ALPERN, JJ.
Levy Anderson, First Deputy City Solicitor, with him Clyde W. McIntyre, Harry Wolov and Matthew W. Bullock, Jr., Assistant City Solicitors, James L. Stern, Deputy City Solicitor and David Berger, City Solicitor, for City of Philadelphia, appellant.
James Francis Lawler, with him Ostroff, Lawler & Baker, for appellees.
OPINION BY MR. CHIEF JUSTICE BELL, January 2, 1962:
This is an appeal by the City Commissioners of Philadelphia from an Order in mandamus by the Court of Common Pleas No. 4 to enforce a decree of the Court of Quarter Sessions. The actions of the lower Courts in connection with a division of the 22nd Ward have produced a comedy of confusion, but the relevant facts may be briefly summarized as follows:
*420 On September 13, 1957, Judge MILNER in Court of Quarter Sessions appointed a commission to investigate division of the 22nd Ward under the Act of June 25, 1937, P.L. 2080.
On November 12, 1957, Judge MILNER in Court of Quarter Sessions ordered an election on the division of the Ward at the May 20, 1958, primary and stated the boundary to be, inter alia, Wissahickon Avenue.
On December 20, 1957, President Judge BOK in Court of Quarter Sessions ordered a relocation of the boundary between the 22nd and 21st Wards in the Andorra Section from Wissahickon Avenue to Wissahickon Creek under the Act of July 9, 1897, P.L. 217, effective upon the division of the 22nd Ward. This resulted in the Andorra section, which was formerly in the 22nd Ward, becoming a part of the 21st Ward.
On May 22, 1958, Judge MILNER in Court of Quarter Sessions decreed a division of the 22nd Ward into the 22nd and 59th Wards and fixed the boundaries between the 59th Ward and 21st Ward at Wissahickon Avenue. Under this decree the Andorra section remained in the 59th Ward which, as we have seen, was formerly part of the 22nd Ward.
On August 8, 1958, Judge MILNER, in Court of Quarter Sessions, decreed the establishment of the Andorra section as the 43rd Election District of the 59th Ward (formerly part of the 22nd Ward).
On October 21, 1958, Judge WATERS in Court of Quarter Sessions, set aside the Order of President Judge BOK relocating the boundary between the 21st and 22nd Wards in the Andorra section without prejudice to proceed according to law after the election of November, 1958.
On March 9, 1959, the appellees filed a Complaint in Mandamus with the Court of Common Pleas No. 4 to enforce President Judge BOK'S Order of December 20, 1957. After appellants answered, appellees joined and *421 moved for judgment on the pleadings, which motion was granted on November 14, 1959. This was affirmed by the Court en banc and the City has taken this appeal.
Of the many contentions raised by appellants only one need be considered. We hold that the Court of Quarter Sessions has exclusive jurisdiction of the subject matter and the Court of Common Pleas does not have jurisdiction or power to issue an Order in Mandamus to enforce an Order of a Court of Quarter Sessions! Commonwealth ex rel. v. Holland, 153 Pa. 233, 25 A. 1123.
Order reversed.